DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 This Office Action is in response to a preliminary amendment filed on 5/24/2018. As directed by the preliminary amendment, claims 1-26 were canceled, claims 27-51 were added, and no claims were amended. Thus, claims 27-51 are pending for this application, with claims 27-31 and 41-51 under examination and claims 32-40 withdrawn from consideration. 

 Election/Restrictions
Applicant's election with traverse of Species A (Fig. 1-4 and directed to claims 27-31 and 41-51) in the reply filed on 12/20/2020 is acknowledged.  The traversal is on the ground(s) that 1) the technical feature of Species A does not make a contribution over the prior art in view Steinbach in view of Godette; 2) any search for the invention of Species A would necessarily include a search for Species B; and 3) the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for both species. 
This is not found persuasive for the following reasons.
Regarding argument 1), the examiner respectfully disagrees with applicant’s assertion that the technical feature of Species A does not make a contribution over the prior art in view Steinbach in view of Godette. The technical feature of the massage organ is not a special technical feature because the generic claim (27) of the two species of massage organs is non-
Regarding argument 2), the examiner respectfully disagrees with applicant’s assertion that any search for the invention of Species A would necessarily include a search for Species B. Species A is categorized in the CPC A61H 7/007, while Species B is categorized in the CPC A61H 15/0078. These are different areas in the art, and searching for one species would not result in a search for the other species. Furthermore, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Regarding argument 3), the examiner respectfully disagrees with applicant’s assertion that the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for both species. Applicant is reminded that applicant is entitled to one invention or a group of inventions linked to a general inventive concept (see 37 CFR 1.475(a)), and because there is a lack of special technical feature between Species A and B, there is a lack of a single general inventive concept and therefore applicant is not entitled to examination of all species disclosed.
The requirement is still deemed proper and is therefore made FINAL. 

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hinge members” (claim 43 lines  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Regarding claims 43 and 46, claim 43 recites (in lines 2-4), wherein the storage space limiting element (28) comprises a dimensionally stable material which is assigned to the storage spaces (24) by hinge members” and claim 46 recites (lines 2-4) “wherein the outer surface element (32) located away from the body comprises a dimensionally stable material which is assigned to the storage spaces (24) by hinge members”. While the disclosure states that the dimensionally stable material is assigned to the storage spaces by the hinge members, the disclosure lacks any semblance of structure of the “hinge members” themselves, and the relation of the “hinge members” to their connection to the “storage space limiting element” and “outer surface element” that allows for the “assignment” to the storage spaces. Applicant provided no way to determine what a “hinge member” actually is (not illustrated in the drawings or described in the specification) and how multiple “hinge members” allow for assignment of the material to the storage spaces. Therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
The breadth of the claim is large simply because no particular structural configuration of the “hinge members” has been disclosed, as well as how the “hinge members” are employed to achieve the claimed function. Due to this, there are an infinite number of mechanical interconnections that would allow for the hinge members to couple to the “storage space limiting element” and “outer surface element”, and that provides for the “storage space limiting element” and “outer surface element” to be “assigned” to the storage spaces by the hinge members. While the disclosure discloses the function of “assigning” material to the storage spaces, the 
Finally, the use “hinge members” that provides for the “storage space limiting element” and “outer surface element” to be “assigned” to the storage spaces is not common with respect to the state of the prior art such that one of ordinary skill in the art would know the implied structure of the claimed “hinge members” in order to achieve the claimed function. Therefore, the amount of disclosure provided is not enabled to one of ordinary skill in the art at the time of filing.
Accordingly, based on the Wands factors of “amount of direction”, “breadth of the claim”, and “state of the prior art”, claims 43 and 46 fail to comply with the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "collar-type" in claim 27 lines 1, 7, and 13-14 is a relative term which renders the claim indefinite.  The term "collar-type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 27, 49 and 50 contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a connection structure (“Velcro device”) and, accordingly, the identification/description is indefinite.
 Claim 27 recites the limitation "the transverse direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the phrase “at least two separate storage spaces (24) for elongated massage organs (12) oriented in the transverse direction of the collar-type massage device (10)” in lines 5-7 is unclear whether the “at least two storage spaces” or the “elongated massage organs” (or both) are “oriented in the transverse direction of the collar-type massage device”.
Furthermore, the phrase “at least two separate storage spaces (24) for
Claim 27 recites the limitation "the body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, the phrase “provided arranged” in line 4 is unclear whether the electric motor is “provided” or “arranged” in the massage organ (or both?).
Claims 28 and 30 recite the limitation “torsion resistant manner”, however it is unclear what structure or orientation of structures qualifies as providing the features in a “torsion resistant manner”. The specification does not provide clarity regarding this issue (no structure or orientation of structures is provided in the specification that provides for the claimed torsion resistance).
 Claim 31 recites the limitation "the section" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 43 and 46, the phrase “assigned to the storage spaces by hinge members” is unclear as to the meaning of the word “assigned” how a “hinge member” is capable of “assigning”.
Claims 45 and 46 recites the limitation "the outer surface element” in line 2 of each claim.  There is insufficient antecedent basis for this limitation in these claims.
Claim 47 recites the limitation "the relevant dimensionally stable elongated massage organ” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the outer space” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 49, the phrase “its
Claim 51 recites the limitation "the two transverse sides” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 41-42, and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (DE 202014006715, references made to attached machine translation), in view of Tseng (US 2004/0106882) and Sleichter (US 6,682,494).
Regarding claim 27, as best understood, Steinbach discloses (Fig. 1-4) a collar-type massage device (cuff-like massage device 10) comprising:
spaced apart massage elements (each comprising eccentric disc 24 and massage element 26) 

wherein the flexible collar housing has at least two separate storage spaces (recesses 20) for elongated massage organs (comprising motor 16, shaft 22, eccentric disc 24, massage element 26)
wherein the storage spaces are limited by an inner surface element (cover element 44) located close to the body; and
wherein each massage organ is provided with an electric motor (motor 16) and a massage element (massage element 26) spaced apart in the longitudinal direction of the massage organ (see Fig. 1) and rotatably drivable by the electric motor (see Fig. 3-4).
	Steinbach does not disclose wherein the elongated massage organs are oriented in the transverse direction of the collar-type massage device, each massage organ is provided with an electric motor and at least two massage elements spaced apart in the longitudinal direction of the massage organ and rotatably drivable by the electric motor.
	However, Tseng teaches (Fig. 1-4 and 6) an elongated massage organ (the massage device 1 having two massage blocks (as opposed to the massage device 1 having four massage blocks)) oriented in the transverse direction of the massage device (the device 1 is oriented in the transverse direction of the base 5), the massage organ is provided with an electric motor (motor 3) and at least two massage elements (two massage blocks 4) spaced apart in the longitudinal direction of the massage organ (see Fig. 4) and rotatably drivable by the electric motor (paragraph [0026]).

Modified Steinbach does not disclose a storage space limiting surface element located remotely from the body, wherein the storage space limiting surface element is corrugatedly profiled relative to the inner surface element of the flexible collar housing in the transverse direction of the collar-type massage device and is firmly connected to the inner surface element.
However, Sleichter teaches (Fig. 2-3) an inner surface element (outer cushion member 21) and a storage space limiting element (isolator 20) positioned within a storage space (cavity 17) located remotely from the body, wherein the storage space limiting surface element is corrugatedly profiled relative to the inner surface element of the flexible collar housing in the transverse direction of the collar-type massage device (see corrugated shape of isolator 20, with respect to element 21) and is firmly connected to the inner surface element (outer cushion member 21 is bonded to the wall 19, and therefore firmly connected to the storage space limiting element 20, see Col. 5 lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage spaces of modified Steinbach to include a storage space limiting surface element located remotely from the body, wherein the 
 Regarding claim 41, modified Steinbach discloses the inner surface element (cover element 44 of Steinbach) comprises a flexible material (cover element 44 is referred to as “flexible”, see paragraph [0027] of Steinbach).
Regarding claim 42, modified Steinbach discloses the storage space limiting element (isolator 20 of Sleichter) comprises a flexible material (isolator 20 comprised of batting fiber, which is a flexible material. See Col. 6 lines 53-55 of Sleichter).
Regarding claim 44, modified Steinbach discloses an outer surface element (base surface element 12 of Steinbach) located remotely from the body and arranged adjacent to the storage space limiting element (located at base of storage space and therefore adjacent to the storage space limiting element 20 of Sleicther).
 Regarding claim 45, as best understood, modified Steinbach discloses the outer surface element (base surface element 12 of Steinbach) located remotely from the body comprises a flexible material (“flexible”, see paragraph [0022] of Steinbach).
Regarding claim 46, as best understood, modified Steinbach discloses the outer surface element (base surface element 12 of Steinbach) is located away from the body and comprises a dimensionally stable material (paragraph [0025] of Steinbach) which is assigned to the storage spaces by hinge members (holders 46).
Regarding claim 47, as best understood, modified Steinbach discloses a cushioning element (flexible cushion layer 18 of Steinbach) embracing the relevant dimensionally stable, 
Regarding claim 48, as best understood, modified Steinbach discloses wherein a cushioning element (flexible cushion layer 18 of Steinbach) is provided in the outer space limited by the storage space limiting surface element and the outer surface element (see Fig. 3-4 of Steinbach positioning of cushion layer 18 of Steinbach with respect to the outer surface element 12 of Steinbach and storage space limiting element 20 of Sleichter).
Regarding claim 49, as best understood, modified Steinbach discloses the flexible Velcro device (Velcro surface 56 of Steinbach) protrudes from a transverse side of the flexible collar housing and the collar housing is provided on its other transverse side facing away from the Velcro device (see Fig. 1) with a folding bracket device (foldover bracket 64 of Steinbach) for the flexible Velcro device.
  
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (DE 202014006715, references made to attached machine translation), in view of Tseng (US 2004/0106882) and Sleichter (US 6,682,494), and further in view of Hind (US 2005/0138723).
  Regarding claim 28, as best understood, modified Steinbach discloses wherein the respective elongated massage organ has an elongated housing (see elongated housing of massage device 1 have two massage nodes of Tseng) in which the electric motor is provided in the massage organ (shaft 13 of motor pass through the housing, therefore the motor is in the massage organ) in a longitudinally oriented manner (see longitudinal orientation of the motor in Fig. 1), 

with said output gears (25,27) having axes of rotation (axis of rotation corresponding to shafts 251 and 271) which project at the top from the housing (see Fig. 1 of Tseng) of the massage organ and the body-near inner surface element (cover element 44 of Steinbach) with a section on which an associated massage element is provided (see Fig. 3 of Steinbach) in a torsion resistant manner (torsion resistant because of the close connection of the gears 21,23,25 and 27 that only allow for a single direction of rotation).
Modified Steinbach is unclear whether the elongated housing is dimensionally stable. However, Hind teaches (Fig. 3) an elongated housing (23) made of a dimensionally stable thermoplastic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated housing of modified Steinbach to be dimensionally stable, as taught by Hind, for the purpose of preventing the structure from deforming or collapsing when pressure is applied.
 Regarding claim 29, modified Steinbach discloses a pair of couple gears (gears 21 and 23 of Tseng) are rotatably mounted between neighboring output gears (gears 25 and 27 of Tseng) in the elongated massage organ (device 1 of Tseng) said couple gears meshingly engage with each other and with the associated output gears (see Fig. 1 and paragraph [0021] of Tseng).
Regarding claim 30, as best understood, modified Steinbach discloses the respective massage elements (massage element 24,26 of Steinbach) has a disk-shaped basic component (eccentric disk 24 of Steinbach) which is connected in a torsion-resistant manner (via shafts 251 .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (DE 202014006715, references made to attached machine translation), in view of Tseng (US 2004/0106882), Sleichter (US 6,682,494), and Hind (US 2005/0138723), and further in view of Dervieux (US 6,183,429)
Regarding claim 31, as best understood, modified Steinbach discloses at least one massage peg (massage element 26 of Steinbach), but does not disclose a pair of massage pegs project upwards from the basic component of the respective massage element said pegs are arranged radially opposite each other in relation to the section of the associated output gear axis of rotation projection from the upper side of the housing.
However, Dervieux teaches (Fig. 7) a pair of massage pegs (elements 2 on a plate 14) project upwards from the basic component (plate 14) of the respective massage element said pegs are arranged radially opposite each other in relation to the section of the associated output gear axis of rotation (axis of rotation of shaft 15) projection from the upper side of the housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify massage element of modified Steinbach to include a pair of massage pegs, as taught by Dervieux, for the purpose of allowing two .

Claim 43 rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (DE 202014006715, references made to attached machine translation), in view of Tseng (US 2004/0106882) and Sleichter (US 6,682,494), and further in view of Ausmeier (US 2015/0368465).
  Regarding claim 43, as best understood, modified Steinbach discloses a storage space limiting element (isolator 20 of Sleichter) which is assigned to the storage spaces by hinge members (hinge connections formed between the corrugated sections of the isolator 20 of Sleichter), but is unclear if the storage space limiting element comprises a dimensionally stable material.
However, Ausmeier teaches (Fig. 7) a cushion comprising a dimensionally stable material (paragraph [0109] of Ausmeier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage space limiting element of modified Steinbach to comprise a dimensionally stable material, as taught by Ausmeier, for the purpose of providing a flexible filler material that is resilient when compressed (paragraph [0009] of Ausmeier).
 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (DE 202014006715, references made to attached machine translation), in view of Tseng (US 2004/0106882) and Sleichter (US 6,682,494), and further in view of Weatherly (US 2005/0288614).
 Regarding claim 50, as best understood, modified Steinbach discloses a velcro device (Velcro surface 56 of Steinbach), but does not disclose the Velcro device has two Velcro faces arranged adjacent to each other and the folding bracket device is provided with folding brackets adapted to the two Velcro faces.
However, Weatherly teaches (Fig. 1) two Velcro faces (first and second Velcro faces 121 of the top two tabs 119) arranged adjacent to each other and folding brackets (brackets 113 having slots 117) adapted to the Velcro faces (Velcro faces 121 inserted into slots 117 of brackets 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Velcro device and folding bracket device of modified Steinbach to include two Velcro faces arranged adjacent to each other and the folding bracket device is provided with folding brackets adapted to the two Velcro faces, as taught by Weatherly, for the purpose of allowing improved customization of the collar to the body portion of the user (e.g. each Velcro face can be of a different tightness to better conform to the dimensions of the body part).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Steinbach (DE 202014006715, references made to attached machine translation), in view of Tseng (US 2004/0106882) and Sleichter (US 6,682,494), and further in view of Lipshaw (US 2012/0179084).
 Regarding claim 51, modified Steinbach discloses two transverse sides of the flexible collar (see transverse sides that form boundaries of the flexible collar housing, being the flexible region having the massage organs housed therein, in Fig. 1 of Steinbach), but does not disclose the sides enclose an acute angle. 
However, Lipshaw teaches (Fig. 6) a flexible collar (20) having transverse sides (the left and right sides of the collar 20) that enclose an acute angle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse sides of modified Steinbach to enclose an acute angle, as taught by Lipshaw, for the purpose of improving conformance of the device around a limb (paragraph [0013]).
 
 Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu (US 5,361,437) discloses a massage cushion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785